Case: 11-31124    Document: 00512146024   Page: 1   Date Filed: 02/18/2013




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                               FILED
                                                           February 18, 2013
                              No. 11-31124
                                                              Lyle W. Cayce
                                                                   Clerk



SEVEN ARTS PICTURES, INCORPORATED, a Nevada Corporation,

                                       Plaintiff-Appellant,

versus

JONESFILM, a Pennsylvania Joint Venture,

                                       Defendant-Appellee,

versus

LEEWAY PROPERTIES, INCORPORATED,

                                       Garnishee-Appellant.


***************


JONESFILM,

                                       Creditor,

versus

PETER M. HOFFMAN,

                                       Interested Party-Appellant.
     Case: 11-31124       Document: 00512146024         Page: 2     Date Filed: 02/18/2013




                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:09-MC-4814




Before HIGGINBOTHAM, SMITH, and ELROD, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*


       It is a truth “universally acknowledged,” that courts of justice have inher-
ent power to require “submission to their lawful mandates.” Anderson v. Dunn,
19 U.S. (6 Wheat.) 204, 227 (1821). The question is whether the district court
abused its discretion by requiring Peter Hoffman to submit to its lawful man-
dates. Hoffman ignored the court’s orders for months based on what he thought
were “substantial justifications,” which he neglected to share with the court.
Because the court did not abuse its discretion in that or any other of its rulings,
we affirm.


                                              I.
       Jonesfilm holds judgments of almost $1 million from state and federal
courts in California against Hoffman and several companies controlled by or
affiliated with him (the “judgment debtors”), including Seven Arts Pictures, Inc.
(“SAP”). Upon learning that Hoffman and the other judgment debtors owned or
controlled several Louisiana limited liability companies, Jonesfilm registered the
judgments in federal court, seeking to enforce and collect on them. In October
2010, the court ordered Hoffman and the judgment debtors to produce


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
     Case: 11-31124      Document: 00512146024        Page: 3     Date Filed: 02/18/2013



                                     No. 11-31124

Schedule K-1s, financial statements, and tax returns (the “charging orders”).
Instead of objecting to the charging orders or asking the court to modify or
vacate them, Hoffman just ignored them.
       In January 2011, the district court garnished funds held on behalf of the
judgment debtors by the Louisiana companies (“garnishees”), including Leeway
Properties, Inc. (“Leeway”), and ordered the garnishees to answer garnishment
interrogatories. The garnishees, including Leeway, were served with the gar-
nishment order on January 27, 2011.
       Leeway initially asserted that it held no garnished funds as of Janu-
ary 27.1 Months later, however, Leeway admitted that it had actually held
$174,769.56—received from a judgment debtor, and subsequently transferred to
Hoffman, two other judgment debtors, and the judgment debtors’ certified public
accountants (“CPAs”)—on that date. Leeway professed to know nothing about
who owned the funds. The funds had been transferred without authorization,
Leeway averred, by an employee seeking to cover up her embezzlement scheme.
       In March, Jonesfilm asked the court to hold Hoffman and the judgment
debtors in contempt for failing to comply with the charging orders, to compel the
garnishees to completely and accurately answer the garnishment interrogato-
ries, and for attorney’s fees. In August, it asked the court to order Leeway and
Hoffman to deliver the garnished funds immediately. The court referred both
motions to a magistrate judge (“MJ”).
       The MJ issued his report and recommendations in October 2011, finding
that the judgment debtors, including Hoffman, had disobeyed the charging
orders by failing to deliver financial documents; that Leeway held $174,769.56



       1
         Hoffman—Leeway’s vice president, secretary, director, signatory of bank accounts,
addressee and recipient of bank statements, bookkeeper, recordkeeper, and manager—signed
the interrogatory answers on behalf of every garnishee except Leeway. Susan Hoffman, his
wife, who owned the company but knew little about its financial records, signed for Leeway.

                                            3
     Case: 11-31124         Document: 00512146024         Page: 4     Date Filed: 02/18/2013



                                         No. 11-31124

of garnished funds when served with the garnishment order; that in violation of
the garnishment order, $74,769.56 had been transferred to judgment debtors,
including Hoffman, and $100,000 had been transferred to pay the judgment
debtors’ CPAs; that the garnishees’ interrogatory answers were and continued
to be inaccurate and incomplete; and that Jonesfilm had incurred necessary and
reasonable fees of $21,357.50 to pursue its contempt and compulsion motions.
       The MJ recommended that the district court hold Hoffman and the other
judgment debtors in contempt for disobeying the charging orders; that it order
Hoffman and Leeway to deliver $174,769.56 of garnished funds to Jonesfilm;
that it compel Leeway to provide complete and accurate supplemental interroga-
tory answers; and that it award Jonesfilm $21,357.50 in attorney’s fees. After
considering objections, the court approved and adopted the MJ’s report and
ordered the recommended relief. SAP, Hoffman, and Leeway appeal.


                                               II.
       “We review contempt orders and sanctions imposed thereunder for an
abuse of discretion.” Whitcraft v. Brown, 570 F.3d 268, 271 (5th Cir. 2009). We
review the district court’s factual findings for clear error and its conclusions of
law de novo. Id. The court’s discretion to impose sanctions includes the author-
ity to award damages2 and attorney’s fees.3 Reviewing the imposition of such
sanctions, “we will not substitute our judgment for that of the district court.”
City of Jackson, 359 F.3d at 731. We also review discovery rulings, including
rulings on motions to compel, for abuse of discretion. Wiwa v. Royal Dutch
Petroleum Co., 392 F.3d 812, 817 (5th Cir. 2004).



       2
         See Am. Airlines, Inc. v. Allied Pilots Ass’n, 228 F.3d 574, 585 (5th Cir. 2000) (noting
the district court’s “broad discretion” in assessing compensatory damages).
       3
           See United States v. City of Jackson, 359 F.3d 727, 732 (5th Cir. 2004).

                                                4
     Case: 11-31124         Document: 00512146024            Page: 5     Date Filed: 02/18/2013



                                         No. 11-31124

                                                III.
                                                 A.
       “A movant in a civil contempt proceeding bears the burden of establishing
by clear and convincing evidence (1) that a court order was in effect, (2) that the
order required certain conduct by the respondent, and (3) that the respondent
failed to comply with the court’s order.” Martin v. Trinity Indus., Inc., 959 F.2d
45, 47 (5th Cir. 1992). Hoffman and SAP acknowledge that the charging orders
required them to disclose various financial documents to Jonesfilm and that they
failed to do so. Nonetheless, they assert that the district court abused its discre-
tion by holding them in contempt without considering the “substantial justifica-
tion” for their conduct.4
       The court did not abuse its discretion. A litigant may not “make himself
a judge of the validity of orders which have been issued, and by his own act of
disobedience set them aside, . . . [otherwise,] the ‘judicial power of the United
States’ would be a mere mockery.” Gompers v. Buck’s Stove & Range Co., 221
U.S. 418, 450 (1911). When a party violates a court order without objecting to
it, asking the court to modify or vacate it, or even informing the court why it can-
not or will not obey it, the court may hold the party in contempt without first
deciding whether the disobedience was justified.

       4
         Hoffman and SAP also contend that Federal Rule of Civil Procedure 37(a) applied to
Jonesfilm’s motion for contempt and required the district court to consider their substantial
justification for disobedience. In their two-paragraph argument, they cite no authority for the
proposition that Rule 37(a) applied, so “we consider the challenge abandoned for being inade-
quately briefed.” L&A Contracting Co. v. S. Concrete Servs., Inc., 17 F.3d 106, 113 (5th Cir.
1994); See also FED. R. APP. P. 28 (a)(9) (requiring “citations to the authorities . . . on which the
appellant relies”). Furthermore, even if Rule 37 applied, it grants the court discretion to treat
“as contempt of court the failure to obey any order except an order to submit to a physical or
mental examination.” FED. R. CIV. P. 37(b)(2)(A). The court need not consider a litigant’s “sub-
stantial justification” except as a reason not to require the litigant to pay otherwise mandatory
attorney’s fees. FED. R. CIV. P. 37(b)(2)(C). In any case, Hoffman and SAP’s justifications were
not substantial. See infra. Finally, officers of this court would be well advised to read more
carefully before asserting demonstrable falsehoods such as “[t]he only reference to ‘contempt’
in Rule 37 is in (b)(1) . . . .”

                                                 5
     Case: 11-31124          Document: 00512146024         Page: 6     Date Filed: 02/18/2013



                                         No. 11-31124

       None of the cases cited by Hoffman and SAP holds otherwise. In A&H
Sportswear Co. v. Victoria’s Secret Stores, Inc., 134 F. Supp. 2d 668, 670 (E.D.
Pa. 2001), for example, the court noted that a party should not be held in con-
tempt “where there is ground to doubt the wrongfulness of the [party’s] conduct.”
The issue was whether there was an order binding on the party, not whether the
party had some justification for defying the court. Id. The decision in In re
C.B.S., Inc., 570 F. Supp. 578 (E.D. La. 1983),5 is similarly inapposite. There, the
district court exercised its discretion not to hold CBS in criminal contempt for
refusing to hand over a transcript of an upcoming 60 Minutes episode to a judge
who needed to decide whether to enjoin the broadcast. Id. at 584–85. Among
the reasons for the decision were that the judge’s contemplated prior restraint
would have been unconstitutional, that CBS had “continually objected” to the
order, and that CBS had “little or no time to seek writs to appeal.” Id. Even if
Hoffman and SAP’s proffered justifications were legitimate, they failed to object
to the charging orders in any way in advance of the contempt proceedings.
       Supposing Hoffman and SAP had objected to the charging orders, their
proffered justifications are insubstantial. They claimed that (1) the district court
lacked personal jurisdiction over Hoffman6 and that (2) they should not have
been required to release tax returns, which, in SAP’s case, were not available at
the time.


                                                1.
       Hoffman maintains that the district court lacked jurisdiction over him
because he resides in California and has not had continuous and systematic



       5
       An appeal brought by private prosecutors was dismissed for lack of jurisdiction under
the name United States v. McKenzie, 735 F.2d 907 (5th Cir. 1984).
       6
           SAP did not appeal the order denying SAP’s motion to dismiss for lack of jurisdiction.

                                                 6
     Case: 11-31124        Document: 00512146024          Page: 7     Date Filed: 02/18/2013



                                        No. 11-31124

contacts with Louisiana. Jonesfilm responds that Hoffman waived his objection
to jurisdiction and is subject to general jurisdiction in Louisiana in any event.
       Whether the court properly exercised jurisdiction over a defendant is a
question of law that we review de novo. Bullion v. Gillespie, 895 F.2d 213, 216
(5th Cir. 1990). Where the alleged facts are disputed, “the party who seeks to
invoke the jurisdiction of the district court bears the burden of establishing con-
tacts by the nonresident defendant sufficient to invoke the jurisdiction of the
court.” Id. at 216–17 (quoting WNS, Inc. v. Farrow, 884 F.2d 200, 203 (5th Cir.
1989)). Where a court considers whether to dismiss for lack of personal jurisdic-
tion without holding an evidentiary hearing, the party seeking to invoke juris-
diction must make only a prima facie showing, and the court must accept as true
that party’s allegations and resolve all factual disputes in its favor. Guidry v.
U.S. Tobacco Co., 188 F.3d 619, 625 (5th Cir. 1999).7
       “A federal court sitting in diversity must satisfy two requirements to exer-
cise personal jurisdiction over a nonresident defendant.” Pervasive Software,
Inc. v. Lexware GmbH & Co. KG, 688 F.3d 214, 220 (5th Cir. 2012). “First, the
forum state’s long-arm statute must confer personal jurisdiction. Second, the
exercise of jurisdiction must not exceed the boundaries of the Due Process
Clause of the Fourteenth Amendment.” Id. Because Louisiana’s long-arm stat-
ute extends personal jurisdiction to the limits of due process, we need only con-



       7
         Hoffman failed to ask the district court to dismiss for lack of jurisdiction until after
he had filed the notice of appeal, which places this appeal in an usual procedural posture—we
are not directly reviewing a ruling of the district court. Meanwhile, the district court has
ruled, three times, in various permutations of litigation between these parties, that Hoffman
is subject to general jurisdiction in Louisiana. See Seven Arts Pictures, Inc. v. Jonesfilm, Nos.
09-4814, 09-4815, 2012 WL 5398439, at *10 (E.D. La. Nov. 1, 2012); Leeway Props., Inc. v.
Jonesfilm, No. 11-2628, 2012 WL 4471848, at *5 (E.D. La. Sept. 27, 2012); Jonesfilm v. Hoff-
man, No. 11-1994, 2012 WL 4325461, at *3–5 (E. D. La. Sept. 20, 2012). Because all of the
necessary evidence is in the record before us, and because we do not wish to waste judicial
resources, we assume, arguendo, that Hoffman has preserved his objection, and we proceed
to rule on its merits.

                                               7
     Case: 11-31124       Document: 00512146024         Page: 8    Date Filed: 02/18/2013



                                      No. 11-31124

sider the limitations of the Fourteenth Amendment. See Dickson Marine Inc. v.
Panalpina, Inc., 179 F.3d 331, 336 (5th Cir. 1999).
       No one contends that this suit arises out of Hoffman’s contacts with Louisi-
ana. Therefore, personal jurisdiction is proper only if his contacts with the state
were “continuous and systematic,” giving the state general jurisdiction over any
action brought against him,8 and if it would be fair to subject him to suit there.
See Wilson v. Belin, 20 F.3d 644, 647 (5th Cir. 1994). In evaluating fairness, we
consider (1) the burden on Hoffman, (2) Jonesfilm’s interest in securing relief,
(3) Louisiana’s interests, (4) the judicial system’s interest in obtaining an effi-
cient resolution of controversies, and (5) the shared interest of the states in fur-
thering fundamental substantive social policies. Bullion, 895 F.2d at 216 n.5.
       Jonesfilm presents overwhelming evidence of Hoffman’s continuous and
systematic contacts with Louisiana.9 Hoffman repeatedly claimed residence
there, served as a registered agent for a Louisiana limited liability company
(which required him, by law, to be a Louisiana citizen residing there), had an
ownership interest in and managed real estate in Louisiana, and engaged in sub-
stantial business within the state. Although Hoffman disputes Jonesfilm’s con-
tentions, Jonesfilm has made a prima facie showing, especially given that “the
court must accept as true the nonmover’s allegations and resolve all factual dis-
putes it its favor.” Guidry, 188 F.3d at 625.
       It was fair to subject Hoffman to suit in Louisiana. He has held himself
out as a resident of the state, and the burden on him is minimal seeing as much
of his business is done in the state and he owns residences there. Jonesfilm


       8
         See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.9, 415
(1984); Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773, 779–80 (5th Cir. 1986) (finding general
jurisdiction based on defendant’s “constant and extensive personal and business connections”
with forum state).
       9
         See also Hoffman, 2012 WL 4325461, at *4–5 (holding Hoffman subject to general jur-
isdiction in Louisiana).

                                             8
    Case: 11-31124     Document: 00512146024      Page: 9   Date Filed: 02/18/2013



                                  No. 11-31124

seeks to satisfy its outstanding judgments against Hoffman using his Louisiana
property, which gives Louisiana an interest in the outcome of this litigation.
      Additionally, this is one of several lawsuits among these parties pending
in the Eastern District of Louisiana. The district court has expended substantial
time and resources adjudicating these various matters, and judicial efficiency
weighs in favor of exercising jurisdiction. Ultimately, these factors indicate that
exercising general personal jurisdiction over Hoffman comports with “traditional
notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326
U.S. 310, 316 (1945). Therefore, Hoffman is subject to general jurisdiction in
Louisiana; his conduct was not substantially justified by the court’s supposed
lack of jurisdiction over him.


                                        2.
      Hoffman and SAP contend that they should not have been ordered to dis-
close their tax returns in postjudgment discovery. This court rejected a similar
argument in FDIC v. LeGrand, 43 F.3d 163, 165 (5th Cir. 1995), and affirmed a
holding of civil contempt against a party who had failed “to comply with a post-
judgment discovery order compelling the production of his federal income tax
returns.” “The scope of postjudgment discovery is very broad to permit a judg-
ment creditor to discover assets upon which execution may be made.” Id. at 172.
When a judgment creditor seeks information regarding a judgment debtor’s
financial position, the “relevance of the tax returns to a judgment creditor is
virtually presumed.” Id. A judgment debtor opposing production of relevant
material would be required “to show that other sources exist from which the
information” sought could be obtained. Id.
      Hoffman and SAP have presented no evidence establishing other sources
from which Jonesfilm could have obtained the information in their tax returns.
Furthermore, Hoffman and SAP do not even assert that they should not have

                                        9
    Case: 11-31124    Document: 00512146024      Page: 10   Date Filed: 02/18/2013



                                  No. 11-31124

been ordered to disclose the other financial documents that they failed to pro-
duce. The district court did not abuse its discretion by holding them in contempt
for failing to turn over their financial documents, including tax returns.
      SAP’s assertion that its tax returns were unavailable fails to justify its
behavior. It also demonstrates the fundamentally misguided nature of Hoffman
and SAP’s argument and reveals the depth of their contempt for the district
court. If SAP’s tax returns were unavailable, the proper response was to inform
the court of that fact, not to ignore orders until a contempt motion was brought.
Any of SAP and Hoffman’s justifications could have supported a motion to mod-
ify or vacate the charging orders, but none of them comes close to justifying the
utter disregard for the district court.


                                          B.
      Leeway and Hoffman object to the order requiring them immediately to
deliver $174,769.56 in garnished funds to Jonesfilm. Neither disputes (1) that
as of January 28, 2011, when Leeway was served with the garnishment order,
Leeway had $174,769.56 in a City National Bank account; (2) that the money
had been received by Leeway from a judgment debtor; or (3) that, after the
money was garnished, and in violation of the garnishment order, the funds were
transferred to Hoffman, two of his co-judgment debtors, and the judgment
debtors’ CPAs.


                                          1.
      Leeway contends that it should not have been ordered to deliver the money
to Jonesfilm, because it does not know who owns the money, it was unaware of
the money when garnished, and the funds were transferred as part of an embez-
zlement scheme by a former employee. Leeway presented the same arguments
to the MJ, who rejected them. Nothing in Leeway’s brief alleges any error of law

                                          10
    Case: 11-31124        Document: 00512146024         Page: 11     Date Filed: 02/18/2013



                                       No. 11-31124

or fact by the district court.
       Before concluding that the court did not abuse its discretion as to Leeway,
we pause briefly to point out the thin evidence of any embezzlement scheme.
Leeway references a police report and a bank’s letter to Hoffman but has pre-
sented no independent evidence to support its claims. The report and the letter
consist entirely of allegations made by SAP and Hoffman to the police and to the
bank, respectively. Furthermore, before the MJ, Leeway maintained the bank’s
investigation would take an additional ninety days. That was over a year ago,
yet Leeway has brought no additional evidence to support its allegations.


                                              2.
       Hoffman maintains that he should not have been ordered to deliver the
money to Jonesfilm, because he was not subject to the garnishment order and
cannot be held responsible for the unauthorized transfer of funds. Despite that
conclusional argument, he was subject to the garnishment order. Orders grant-
ing injunctions bind “the parties’ officers, agents, servants, employees, and attor-
neys” and “other persons who are in active concert” with them or with the par-
ties. FED R. CIV. P. 65(d)(2).10
       Hoffman was therefore subject to the garnishment order in two ways.
First, he served as director, officer, bank statement recipient, bank signatory,
keeper of the books, and manager of Leeway. Second, he acted “in active con-
cert” with Leeway, because he personally, or companies of which he was CEO,
or his CPAs, received every penny of the garnished funds from Leeway.
       As this court recognized in Waffenschmidt v. MacKay, 763 F.2d 711, 717
(5th Cir. 1985), “[a]n injunction binds not only the parties subject thereto, but


       10
          Persons to be bound must “receive actual notice” of the order “by personal service or
otherwise.” FED. R. CIV. P. 65(d)(2). Hoffman does not dispute that he received actual notice
of the order, with which he was served as registered agent for two of the garnishees.

                                              11
    Case: 11-31124       Document: 00512146024          Page: 12     Date Filed: 02/18/2013



                                       No. 11-31124

also nonparties who act with the enjoined party.” In that case, the district court
enjoined MacKay, and all persons acting in concert with him, from transferring
any funds received from the Waffenschmidts. Id. at 714. MacKay was ordered
to deposit certain funds with the court, which he was unable to do because he
had transferred them to nonparties, in violation of the injunction. Id. The court
found two of the nonparties in contempt, and imposed fines in the amounts
received, because they were agents or employees of MacKay and acted “in active
concert” with him by receiving the funds. Id. at 715 We upheld the fines, find-
ing that the court had not clearly erred when it held that they received the
money with knowledge of the injunction. Id. at 723–26.
       Hoffman’s attempts to distinguish Waffenschmidt are unpersuasive. He
characterizes the garnishment order as “a discovery order,” not an injunction.
That portion of the order instructing the garnishees to answer interrogatories
was a discovery order; the portion garnishing funds and ordering their seizure
by the U.S. Marshal granted an injunction.11 Hoffman also protests that the
injunction in Waffenschmidt was specifically directed at all persons “acting in
concert” with the defendant. Under Rule 65, however, orders bind persons “in
active concert,” irrespective of whether the court recites that specific language.
       Hoffman’s argument that the funds were transferred by an employee who
was not authorized to do so, as part of an embezzlement scheme, is unsupported
by any independent evidence. The district court did not abuse its discretion by
implicitly rejecting it.




       11
         See Int’l Longshoremen’s Ass’n, Local 1291 v. Phila. Marine Trade Ass’n, 389 U.S. 64,
75 (1967) (stating that an order qualified as “‘order granting an injunction’ with the meaning
of Rule 65(d)” where “it was an equitable decree compelling obedience under the threat of
contempt”).

                                             12
    Case: 11-31124      Document: 00512146024         Page: 13    Date Filed: 02/18/2013



                                     No. 11-31124

                                            C.
       Leeway contends that the district court erred by granting Jonesfilm’s
motion to compel answers to the garnishment interrogatories. In ten pages of
briefing, Leeway fails to cite a single binding authority or respond in any way to
the substance of the order. A brief perusal of the district court’s docket reveals
Leeway’s fundamental mistake—it cut and pasted its argument from the motion
it won, not the motion it lost.
       Jonesfilm moved to compel answers to the garnishment interrogatories in
March, and to compel production of subpoenaed documents from Leeway in Sep-
tember. The court granted the first motion but denied in part and dismissed in
part the second. Leeway appealed the first; no one appealed the second. None-
theless, almost all of Leeway’s brief on this issue is cut and pasted from its
response to the second motion. Therefore, most of Leeway’s arguments—that its
response to the subpoena was sufficient, its objections were valid, and other
sources existed from which Jonesfilm could obtain the subpoenaed informa-
tion—are irrelevant.
       Leeway’s only pertinent argument is that the garnishment interrogatories
exceeded the scope of Louisiana’s garnishment procedures. But under the fed-
eral rules, judgment creditors are allowed to seek postjudgment discovery from
“any person,” using “the procedure of the state where the court is located” or the
federal rules. FED. R. CIV. P. 69(a).12 Even if Leeway had fulfilled its obligations
under Louisiana law, nothing precluded Jonesfilm from propounding interroga-
tories under the federal rules. The district court did not abuse its discretion by
ordering Leeway to answer those interrogatories accurately and completely.




       12
          See also LeGrand, 43 F.3d at 171 (rejecting argument that “state procedural rules
apply to the determination of the post-judgment discovery issue”).

                                            13
    Case: 11-31124           Document: 00512146024        Page: 14   Date Filed: 02/18/2013



                                           No. 11-31124

                                                  D.
       SAP and Leeway argue that the district court was incorrect in ordering
them to pay attorney’s fees to Jonesfilm. Specifically, they maintain the court
erred by (1) not conducting an evidentiary hearing and by awarding (2) fees for
all legal work incurred in Louisiana, (3) fees in excess of $2000, and (4) fees
incurred to seek further disclosure from the garnishees.
       SAP and Leeway rely on Cook v. Ochsner Foundation Hospital, 559 F.2d
270 (5th Cir. 1977), to support their demand for an evidentiary hearing. There,
we reversed as to the amount of attorney’s fees and remanded for an evidentiary
hearing, because “[t]he affidavits filed created conflicts which must be resolved
and, in the absence of a stipulation that the trial court will rule based upon the
affidavits, such a conflict requires a due process hearing.” Id. at 273. Despite
SAP and Leeway’s assertions, they are not entitled to an evidentiary hearing as
a matter of course.13 Jonesfilm submitted affidavits detailing its hours and fees,
to which SAP and Leeway did not object. Nor did they request an evidentiary
hearing. Because there was no conflict that needed to be resolved, because the
MJ judge had full knowledge of the relevant facts, and because attorney’s fees
are usually mandated where a party violates a court order on a discovery mat-
ter,14 the MJ was not required to hold an evidentiary hearing.
       As to the remaining objections, the MJ consulted extensive caselaw and
carefully considered the reasonableness of the hourly rates and the hours
expended.         The MJ even trimmed thousands of dollars from Jonesfilm’s

       13
          See, e.g., Alizadeh v. Safeway Stores, Inc., 910 F.2d 234, 236–37 & 237 n.2 (5th Cir.
1990) (holding that no hearing was required where judge had full knowledge of relevant facts,
parties had opportunity to submit motions explaining positions, and no special circumstances
existed); Gulf Union Indus., Inc. v. Formation Sec., Inc., 842 F.2d 762, 766–68 (5th Cir. 1988)
(holding that refusal to hold hearing was not a denial of due process where attorney’s fees
were required under law, proponents submitted detailed affidavits, and opponents had oppor-
tunity to object but submitted only conclusional statements).
       14
            See, e.g., FED. R. CIV. P. 37(b)(2)(C).

                                                  14
    Case: 11-31124        Document: 00512146024          Page: 15     Date Filed: 02/18/2013



                                       No. 11-31124

requested fees, because some of the work “contributed very little to the argu-
ments . . . on the motion.” Nothing in SAP and Leeway’s citation-free, conclu-
sional arguments suggests that the court abused its discretion.


                                              IV.
       It has not escaped our notice that Hoffman, SAP, and Leeway openly
defied the district court’s order. They appealed it but failed to ask the court to
stay the order pending appeal. Adding to their, especially Hoffman’s, ongoing
demonstration of contempt for the judicial process, they failed to “comply
promptly with the order pending appeal,” as was their obligation absent a stay.15
After nearly a year, the district court held them in contempt again, for disobey-
ing the order. Hoffman, SAP, and Leeway would be wise to fulfill their obliga-
tions to the court without delay.
       AFFIRMED.




       15
          Maness v. Meyers, 419 U.S. 449, 458–59 (1975) (“Persons who make private determin-
ations of the law and refuse to obey an order generally risk criminal contempt even if the order
is ultimately ruled incorrect.”).

                                              15